NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2473-19

U.S. BANK N.A., AS TRUSTEE
F/B/O HOLDERS OF
STRUCTURED ASSET
MORTGAGE INVESTMENTS II
INC., BEAR STEARNS ALT-A
TRUST, MORTGAGE PASS-
THROUGH CERTIFICATES,
SERIES 2006-3,

          Plaintiff-Respondent,

v.

DORIS D. ODOEMENE AND
EMMANUEL C. ODOEMENE,
wife and husband,

          Defendants-Appellants,

and

STATE OF NEW JERSEY,

     Defendant.
____________________________

                   Submitted February 9, 2021– Decided June 17, 2021

                   Before Judges Fisher and Gummer.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Essex County, Docket No. F-
            016656-18.

            Doris D. Odoemene and Emmanuel C. Odoemene,
            appellants pro se.

            Milstead and Associates, LLC, attorneys for respondent
            (Roger Fay, on the brief).

PER CURIAM

      In this foreclosure case, defendants appeal (1) an order granting plaintiff's

motion for summary judgment, striking defendants' answer, and denying

defendants' cross-motion to dismiss the complaint and (2) final judgment.

      Defendants argue:

            I. The Trial Court erred and abused its discretion in not
            dismissing the Complaint when Plaintiff did not show
            it had physical possession of the Note at the time of
            filing the Complaint.

            II. The Trial Court erred and abused its discretion by
            avoiding to make [sic] a decision regarding a pre-filing
            requirement when there is a non[-]compliant and
            deficient NOI.

            III. The Trial Court erred and abused its discretion in
            concluding Plaintiff has established that Defendants
            defaulted on the Note.

      We find insufficient merit in these arguments to warrant discussion in a

written opinion, R. 2:11-3(e)(1)(E).

                                                                             A-2473-19
                                        2
Affirmed.




                A-2473-19
            3